UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-7249


ANTHONY BUSSIE,

                     Petitioner - Appellant,

              v.

PSYCHOLOGIST HELSCHULP,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:18-hc-02048-FL)


Submitted: February 26, 2019                                      Decided: March 1, 2019


Before KING, THACKER, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Bussie, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Anthony Bussie, a federal civil committee, appeals the district court’s order

dismissing without prejudice his 28 U.S.C. § 2241 (2012) petition. We have reviewed

the record and find no reversible error. Accordingly, although we grant leave to proceed

in forma pauperis, we affirm for the reasons stated by the district court. * Bussie v.

Helschulp, No. 5:18-hc-02048-FL (E.D.N.C. Sept. 7, 2018). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




      *
       We conclude that the district court’s dismissal order is a final, appealable order.
See Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623-24, 629-30 (4th Cir.
2015).


                                            2